Exhibit 10(ix)(a)

PURCHASE AGREEMENT

AMONG

BNC BANCORP,

BNC CAPITAL TRUST IV

AND

TWE, LTD.,

 

--------------------------------------------------------------------------------

Dated as of September 27, 2006

 

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

PURCHASE AGREEMENT

($7,000,000 TRUST PREFERRED SECURITIES)

THIS PURCHASE AGREEMENT, dated as of September 27, 2006, is entered into among,
BNC Bancorp, a North Carolina corporation (the “Company”), BNC Capital Trust IV,
a Delaware statutory trust (the “Trust,” and, together with the Company, the
“Sellers”), and TWE, Ltd., an exempted company incorporated under the laws of
the Cayman Islands (including any assignee thereof, the “Purchaser”).

WITNESSETH:

WHEREAS, the Sellers propose to issue and sell 7,000 Floating Rate Preferred
Securities of the Trust, having a stated liquidation amount of $1,000 per
preferred security, bearing a variable rate of interest per annum, reset
quarterly, equal to LIBOR (as defined in the Indenture (as defined below)) plus
1.70% (the “Preferred Securities”);

WHEREAS, the entire proceeds from the sale of the Preferred Securities will be
combined with the entire proceeds from the sale by the Trust to the Company of
its common securities (the “Common Securities”), and will be used by the Trust
to purchase $7,217,000 in principal amount of the unsecured junior subordinated
notes of the Company (the “Junior Subordinated Notes”);

WHEREAS, the Preferred Securities and the Common Securities of the Trust will be
issued pursuant to the Amended and Restated Trust Agreement (the “Trust
Agreement”), dated as of the Closing Date (as defined below), among the Company,
as depositor, Wilmington Trust Company, as property trustee (in such capacity,
the “Property Trustee”), and as Delaware trustee (in such capacity, the
“Delaware Trustee”), the Administrative Trustees named therein (in such
capacities, the “Administrative Trustees”), and the holders from time to time of
undivided beneficial interests in the assets of the Trust;

WHEREAS, the Preferred Securities will be fully and unconditionally guaranteed
on a subordinated basis by the Company with respect to distributions and amounts
payable upon liquidation, redemption or repayment (the “Guarantee”) pursuant and
subject to the Guarantee Agreement (the “Guarantee Agreement”), to be dated as
of the Closing Date and executed and delivered by the Company and Wilmington
Trust Company, as guarantee trustee (the “Guarantee Trustee”), for the benefit
from time to time of the holders of the Preferred Securities; and

WHEREAS, the Junior Subordinated Notes will be issued pursuant to a Junior
Subordinated Indenture, dated as of the Closing Date (the “Indenture”), between
the Company, and Wilmington Trust Company, as indenture trustee (in such
capacity, the “Indenture Trustee”).

NOW, THEREFORE, in consideration of the mutual agreements and subject to the
terms and conditions herein set forth, the parties hereto agree as follows:

Section 1. Definitions. The Preferred Securities, the Common Securities and the
Junior Subordinated Notes are collectively referred to herein as the
“Securities.” This Purchase Agreement, the Indenture, the Trust Agreement, the
Guarantee Agreement and the Securities are collectively referred to herein as
the “Operative Documents.” All other capitalized terms used but not defined in
this Purchase Agreement shall have the meanings ascribed thereto in the
Indenture.

 

2



--------------------------------------------------------------------------------

Section 2. Purchase and Sale of the Preferred Securities.

2.1 The Sellers agree to sell to the Purchaser, and the Purchaser agrees to
purchase from the Sellers, the Preferred Securities for an aggregate amount (the
“Purchase Price”) equal to $7,000,000. In connection with the purchase of the
Preferred Securities, the Company shall pay no fee to its introducing agent (the
“Introducing Agent”) for services rendered (the “Fee”). The Purchaser shall be
responsible for the following expenses: (i) any rating agency costs and
expenses, and (ii) the Fee payable to the Introducing Agent; provided that the
Introducing Agent has an agreement with the Purchaser; but shall not be
responsible for any fees and expenses set forth in Section 7 hereof, unless
otherwise provided therein. The Trust shall use the Purchase Price, together
with the proceeds from the sale of the Common Securities, to purchase the Junior
Subordinated Notes.

2.2 Delivery or transfer of, and payment for, the Preferred Securities shall be
made at 11:00 A.M. New York City time, on September 27, 2006, or such later date
(not later than October 27, 2006) as the parties may designate (such date and
time of delivery and payment for the Preferred Securities being herein called
the “Closing Date”). On the Closing Date, the Preferred Securities shall be
transferred and delivered to the Purchaser, or its designee, against the payment
of the Purchase Price to the Sellers made by wire transfer in immediately
available funds to a U.S. account designated in writing by the Company.

2.3 Delivery of the Preferred Securities shall be made at such location, and in
such names and denominations, as the Purchaser shall designate in advance of the
Closing Date. The Company and the Trust agree to have the Preferred Securities
available for inspection and checking by the Purchaser in New York, New York,
not later than 2:00 P.M. New York time, on the business day prior to the Closing
Date. The closing for the purchase and sale of the Preferred Securities shall
occur at the offices of Thacher Proffitt & Wood LLP, Two World Financial Center,
New York, New York 10281, or such other place as the parties hereto shall agree.

2.4 The Preferred Securities shall be sold by the Trust, directly or indirectly,
to the Purchaser without registration of any of the Preferred Securities, the
Junior Subordinated Notes under the Securities Act of 1933, as amended (the
“Securities Act”), or any other applicable securities laws in reliance upon
exemptions from the registration requirements of the Securities Act and other
applicable securities laws. The Sellers and the Purchaser have entered into this
Agreement to set forth their understanding as to their relationship and their
respective rights, duties and obligations.

2.5 Upon original issuance thereof, the Preferred Securities and Junior
Subordinated Notes certificates shall each contain a legend as required pursuant
to any of the Operative Documents, including without limitation, a legend
stating that the offer, sale or transfer of the Preferred Securities or the
Junior Subordinated Notes, as the case may be, will be made only (a) to the
issuer thereof, (b) to a person that the transferor reasonably believe is a
“qualified institutional buyer” (as defined in Rule 144A under the Securities
Act) in a transaction meeting the requirements of Rule 144A, or (c) to an
institutional “accredited investor” within the

 

3



--------------------------------------------------------------------------------

meaning of subparagraph (a) (1), (2), (3) or (7) of Rule 501 under the
Securities Act that is acquiring the Preferred Securities or the Junior
Subordinated Notes, as the case may be, for its own account, or for the account
of such an “accredited investor,” for investment purposes and not with a view
to, or for offer or sale in connection with, any distribution thereof in
violation of the Securities Act, in each case in accordance with any applicable
securities laws of any state of the United States or any other applicable
jurisdiction and, in the case of (c) above, subject to the right of the Trust
and/or the Company, as applicable, to require an opinion of counsel and other
information satisfactory to each of them.

Section 3. Closing Conditions. The obligations of the parties under this
Agreement on the Closing Date are subject to the following conditions:

3.1 Accuracy of Representations and Warranties. The representations and
warranties contained in this Agreement, and the statements of the Sellers made
in any certificates pursuant to this Agreement, shall be accurate as of the date
of delivery of the Preferred Securities.

3.2 Opinions of Counsel. On the Closing Date, the Purchaser shall have received
the following favorable opinions or certificate, as the case may be, each dated
as of the Closing Date: (a) from Thacher Proffitt & Wood LLP, special counsel
for the Purchaser and addressed to the Purchaser in substantially the form set
forth on Exhibit A-1 attached hereto and incorporated herein by this reference,
(b) either (i) an opinion from Brooks Pierce McLendon Humphrey & Leonard,
counsel for the Sellers, or (ii) an opinion from the General Counsel or Chief
Legal Officer of the Company, or (iii) if the Company does not have a General
Counsel or Chief Legal Officer, an Officers’ Certificate from the Chief
Executive Officer, President or Executive Vice President of the Company, and the
Chief Financial Officer, Treasurer or Assistant Treasurer of the Company, in
each case addressed to the Purchaser in substantially the form set forth on
Exhibit A-2 attached hereto and incorporated herein by this reference, (c) from
Thacher Proffitt & Wood LLP, special tax counsel for the Purchaser and addressed
to the Purchaser in substantially the form set forth on Exhibit A-3 attached
hereto and incorporated herein by this reference, (d) from Morris, James,
Hitchens & Williams LLP, special Delaware counsel to the Trust and addressed to
the Purchaser and the Sellers, in substantially the form set forth on Exhibit
A-4 attached hereto and incorporated herein by this reference, and (e) from
Morris, James, Hitchens & Williams LLP, special counsel to the Indenture
Trustee, the Property Trustee, the Delaware Trustee and the Guarantee Trustee
and addressed to the Purchaser and the Sellers, in substantially the form set
forth on Exhibit A-5 attached hereto and incorporated herein by this reference.
Each certificate or opinion addressed to the Purchaser shall state that the
first entity, if any, to which the Purchaser transfers any of the Preferred
Securities, and, if such transferee is a warehouse entity, the next subsequent
transferee that is not a warehouse entity (each, a “Subsequent Purchaser”) shall
be entitled to rely on such opinion.

3.3 Officer’s Certificate. The Company shall have furnished to the Purchaser a
certificate of the Company, signed by its Chief Executive Officer, President or
an Executive Vice President and by the Chief Financial Officer, Treasurer or
Assistant Treasurer of the Company, and the Trust shall have furnished to the
Purchaser a certificate of the Trust, signed by an Administrative Trustee of the
Trust, in each case dated the Closing Date, and, in the case of the Company, as
to 3.3.1 and 3.3.2 below and, in the case of the Trust, as to 3.3.1 below:

3.3.1 the representations and warranties in this Agreement are true and correct
on and as of the Closing Date with the same effect as if made on the Closing
Date, and the Company and the Trust have complied with all the agreements and
satisfied all the conditions on either of their part to be performed or
satisfied at or prior to the Closing Date; and

 

4



--------------------------------------------------------------------------------

3.3.2 since the date of the Interim Financial Statements (as defined below),
there has been no material adverse change in the condition (financial or other),
earnings, business, prospects or assets of the Company and its subsidiaries,
taken as a whole, whether or not arising from transactions occurring in the
ordinary course of business.

3.4 No Subsequent Change. Subsequent to the execution of this Agreement, there
shall not have been any change, or any development involving a prospective
change, in or affecting the condition (financial or other), earnings, business,
prospects or assets of the Company and its subsidiaries, whether or not
occurring in the ordinary course of business, the effect of which is, in the
Purchaser’s judgment, so material and adverse as to make it impractical or
inadvisable to proceed with the purchase of the Preferred Securities.

3.5 Purchase Permitted by Applicable Laws; Legal Investment. The purchase of and
payment for the Preferred Securities as described in this Agreement shall
(a) not be prohibited by any applicable law or governmental regulation, (b) not
subject the Purchaser to any penalty or, in the reasonable judgment of the
Purchaser, other onerous conditions under or pursuant to any applicable law or
governmental regulation, and (c) be permitted by the laws and regulations of the
jurisdictions to which the Purchaser is subject.

3.6 Consents and Permits. The Company and the Trust shall have received all
consents, permits and other authorizations, and made all such filings and
declarations, as may be required from any person or entity pursuant to any law,
statute, regulation or rule (federal, state, local and foreign), or pursuant to
any agreement, order or decree to which the Company or the Trust is a party or
to which either is subject, in connection with the transactions contemplated by
this Agreement.

3.7 Information. Prior to or on the Closing Date, the Sellers shall have
furnished to the Purchaser and its counsel such further information,
certificates, opinions and documents as the Purchaser or its counsel may
reasonably request.

Each certificate signed by any trustee of the Trust or any officer of the
Company and delivered to the Purchaser or its counsel in connection with the
Operative Documents and the transactions contemplated hereby and thereby shall
be deemed to be a representation and warranty of the Trust and/or the Company,
as the case may be, and not by such trustee or officer in any individual
capacity.

 

5



--------------------------------------------------------------------------------

Section 4. Representations and Warranties of the Sellers. The Sellers jointly
and severally represent and warrant to the Purchaser as of the date hereof and
as of the Closing Date as follows:

4.1 Securities Laws Matters:

(a) Neither the Company nor the Trust, nor any of their “Affiliates” (as defined
in Rule 501(b) of Regulation D under the Securities Act (“Regulation D”)), nor
any person acting on any of their behalf (except for the Introducing Agent, as
to which neither the Company nor the Trust make any representation) has,
directly or indirectly, made offers or sales of any security, or solicited
offers to buy any security, under circumstances that would require the
registration under the Securities Act of any of the Securities.

(b) Neither the Company nor the Trust, nor any of their Affiliates, nor any
person acting on its or their behalf (except for the Introducing Agent, as to
which neither the Company nor the Trust make any representation) has (i) offered
for sale or solicited offers to purchase the Securities, (ii) engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D) in connection with any offer or sale of any of the Securities, or
(iii) engaged in any “directed selling efforts” within the meaning of Regulation
S under the Securities Act (“Regulation S”) with respect to the Securities.

(c) The Securities (i) are not and have not been listed on a national securities
exchange registered under Section 6 of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), or quoted on a U.S. automated interdealer
quotation system and (ii) are not of an open-end investment company, unit
investment trust or face-amount certificate company that are, or are required to
be, registered under Section 8 of the Investment Company Act of 1940, as amended
(the “Investment Company Act”), and the Securities otherwise satisfy the
eligibility requirements of Rule 144A(d)(3) promulgated pursuant to the
Securities Act (“Rule 144A(d)(3)”).

(d) Neither the Company nor the Trust is, and, immediately following
consummation of the transactions contemplated hereby and the application of the
net proceeds therefrom, neither the Company nor the Trust will be, an
“investment company” or an entity “controlled” by an “investment company,” in
each case within the meaning of Section 3(a) of the Investment Company Act.

(e) Neither the Company nor the Trust has paid or agreed to pay to any person or
entity, directly or indirectly, any fees or other compensation for soliciting
another to purchase any of the Securities.

4.2 Standing and Qualification of the Trust. The Trust has been duly created and
is validly existing in good standing as a statutory trust under the Delaware
Statutory Trust Act, 12 Del. C. §3801, et seq. (the “Statutory Trust Act”) with
all requisite power and authority to own property and to conduct the business it
transacts and proposes to transact and to enter into and perform its obligations
under the Operative Documents to which it is a party. The Trust is duly
qualified to transact business as a foreign entity and is in good standing in
each jurisdiction in which such qualification is necessary, except where the
failure to so qualify or be in good standing would not have a material adverse
effect on the condition (financial or otherwise), earnings, business, prospects
or assets of the Trust, whether or not occurring in the ordinary course of
business. The Trust is not a party to, or otherwise bound by, any agreement
other than the Operative Documents. The Trust is, and under current law will
continue to be, classified for federal income tax purposes as a grantor trust
and not as an association or publicly traded partnership taxable as a
corporation.

6



--------------------------------------------------------------------------------

4.3 Trust Agreement. The Trust Agreement has been duly authorized by the Company
and, on the Closing Date specified in Section 2.2, will have been duly executed
and delivered by the Company and the Administrative Trustees of the Trust, and,
assuming due authorization, execution and delivery by the Property Trustee and
the Delaware Trustee, will be a legal, valid and binding obligation of the
Company and the Administrative Trustees, enforceable against them in accordance
with its terms, subject to applicable bankruptcy, insolvency and similar laws
affecting creditors’ rights generally and to general principles of equity. Each
of the Administrative Trustees of the Trust is an employee of the Company or one
of its subsidiaries and has been duly authorized by the Company to execute and
deliver the Trust Agreement. To the knowledge of the Company and the Trust, the
Trust is not in violation of any provision of the Statutory Trust Act.

4.4 Guarantee Agreement and the Indenture. The Guarantee Agreement and the
Indenture have been duly authorized by the Company and, on the Closing Date,
will have been duly executed and delivered by the Company, and, assuming due
authorization, execution and delivery by the Guarantee Trustee, in the case of
the Guarantee, and by the Indenture Trustee in the case of the Indenture, will
be a legal, valid and binding obligation of the Company enforceable against it
in accordance with its terms, subject to applicable bankruptcy, insolvency and
similar laws affecting creditors’ rights generally and to general principles of
equity.

4.5 Preferred Securities and Common Securities. The Preferred Securities and the
Common Securities have been duly authorized by the Trust and, when issued and
delivered against payment therefor on the Closing Date to the Purchaser in
accordance with this Agreement, in the case of the Preferred Securities, and to
the Company in accordance with the Common Securities Subscription Agreement
between the Company and the Trust, dated as of the Closing Date, in the case of
the Common Securities, will be validly issued, fully paid and nonassessable and
will represent undivided beneficial interests in the assets of the Trust
entitled to the benefits of the Trust Agreement, enforceable against the Trust
in accordance with their terms, subject to applicable bankruptcy, insolvency and
similar laws affecting creditors’ rights generally and to general principles of
equity. The issuance of the Securities is not subject to preemptive or other
similar rights. On the Closing Date, all of the issued and outstanding Common
Securities will be directly owned by the Company free and clear of any pledge,
security interest, claim, lien or other encumbrance (each, a “Lien”).

4.6 Junior Subordinated Notes. The Junior Subordinated Notes have been duly
authorized by the Company and, on the Closing Date, will have been duly executed
and delivered to the Indenture Trustee for authentication in accordance with the
Indenture and, when authenticated in the manner provided for in the Indenture
and delivered to the Trust against payment therefor in accordance with the
Junior Subordinated Note Subscription Agreement between the Company and the
Trust, dated as of the Closing Date, will constitute legal, valid and binding
obligations of the Company entitled to the benefits of the Indenture enforceable
against the Company in accordance with their terms, subject to applicable
bankruptcy, insolvency and similar laws affecting creditors’ rights generally
and to general principles of equity.

4.7 Purchase Agreement. This Agreement has been duly authorized, executed and
delivered by the Company and the Trust and constitutes the legal, valid and
binding obligation of the Company and the Trust, enforceable against the Company
and the Trust in accordance with its terms, subject to applicable bankruptcy,
insolvency and similar laws affecting creditors’ rights generally and to general
principles of equity.

 

7



--------------------------------------------------------------------------------

4.8 Defaults. Neither the issue and sale of the Common Securities, the Preferred
Securities or the Junior Subordinated Notes, nor the purchase of the Junior
Subordinated Notes by the Trust, the execution and delivery of and compliance
with the Operative Documents by the Company or the Trust, to the extent a party
thereto, the consummation of the transactions contemplated herein or therein, or
the use of the proceeds therefrom, (i) will conflict with or constitute a breach
of, or a default under, the Trust Agreement or the charter or bylaws of the
Company or any subsidiary of the Company or any applicable law, statute, rule,
regulation, judgment, order, writ or decree of any government, governmental
authority, agency or instrumentality or court, domestic or foreign, having
jurisdiction over the Trust or the Company or any of its subsidiaries, or their
respective properties or assets (collectively, “Governmental Entities”),
(ii) will conflict with or constitute a violation or breach of, or a default or
Repayment Event (as defined below) under, or result in the creation or
imposition of any Lien upon any property or assets of the Trust, the Company or
any of its subsidiaries pursuant to any contract, indenture, mortgage, loan
agreement, note, lease or other agreement or instrument to which (A) the Trust,
the Company or any of its subsidiaries is a party or by which it or any of them
may be bound, or (B) any of the property or assets of any of them is subject, or
any judgment, order or decree of any court, Governmental Entity or arbitrator,
except, in the case of this clause (ii), for such conflicts, breaches,
violations, defaults, Repayment Events (as defined below) or Liens which
(X) would not, singly or in the aggregate, adversely affect the consummation of
the transactions contemplated by the Operative Documents and (Y) would not,
singly or in the aggregate, have a material adverse effect on the condition
(financial or otherwise), earnings, business, liabilities, prospects and assets
(taken as a whole) or business prospects of the Company and its subsidiaries
taken as a whole, whether or not occurring in the ordinary course of business (a
“Material Adverse Effect”) or (iii) require the consent, approval, authorization
or order of any court or Governmental Entity. As used herein, a “Repayment
Event” means any event or condition which gives the holder of any note,
debenture or other evidence of indebtedness (or any person acting on such
holder’s behalf) the right to require the repurchase, redemption or repayment of
all or a portion of such indebtedness by the Trust or the Company or any of its
subsidiaries prior to its scheduled maturity.

4.9 Organization, Standing and Qualification of the Company. The Company has
been duly incorporated and is validly existing as a corporation in good standing
under the laws of North Carolina, with all requisite corporate power and
authority to own, lease and operate its properties and conduct the business it
transacts and proposes to transact, and is duly qualified to transact business
and is in good standing as a foreign corporation in each jurisdiction where the
nature of its activities requires such qualification, except where the failure
of the Company to be so qualified would not, singly or in the aggregate, have a
Material Adverse Effect.

4.10 Subsidiaries of the Company. The Company has no subsidiaries that are
material to its business, financial condition or earnings other than those
subsidiaries listed in Schedule I attached hereto (the “Significant
Subsidiaries”). Each Significant Subsidiary has been duly organized and is
validly existing and in good standing under the laws of the jurisdiction in
which it is chartered or organized, with all requisite power and authority to
own its

 

8



--------------------------------------------------------------------------------

properties and conduct the business it transacts and proposes to transact. Each
Significant Subsidiary is duly qualified to transact business and is in good
standing as a foreign entity in each jurisdiction where the nature of its
activities requires such qualification, except where the failure of any such
Significant Subsidiary to be so qualified would not, singly or in the aggregate,
have a Material Adverse Effect.

4.11 Government Licenses; Laws. Each of the Trust, the Company and each of its
subsidiaries hold all necessary approvals, authorizations, orders, licenses,
certificates and permits (collectively, “Government Licenses”) of and from
Governmental Entities necessary to conduct its respective business as now being
conducted, and neither the Trust, the Company nor any of its subsidiaries has
received any notice of proceedings relating to the revocation or modification of
any such Government License, except where the failure to be so licensed or
approved or the receipt of an unfavorable decision, ruling or finding, would
not, singly or in the aggregate, have a Material Adverse Effect; all of the
Government Licenses are valid and in full force and effect, except where the
invalidity or the failure of such Government Licenses to be in full force and
effect, would not, singly or in the aggregate, have a Material Adverse Effect;
and the Company and its subsidiaries are in compliance with all applicable laws,
rules, regulations, judgments, orders, decrees and consents, except where the
failure to be in compliance would not, singly or in the aggregate, have a
Material Adverse Effect.

4.12 Stock. All of the issued and outstanding shares of capital stock of the
Company and each of its subsidiaries are validly issued, fully paid and
nonassessable; all of the issued and outstanding capital stock of each
subsidiary of the Company is owned by the Company, directly or through
subsidiaries, free and clear of any Lien, claim or equitable right; and none of
the issued and outstanding capital stock of the Company or any subsidiary was
issued in violation of any preemptive or similar rights arising by operation of
law, under the charter or by-laws of such entity or under any agreement to which
the Company or any of its subsidiaries is a party.

4.13 Property. Each of the Trust, the Company and each subsidiary of the Company
has good and marketable title to all of its respective real and personal
properties, in each case free and clear of all Liens and defects, except for
those that would not, singly or in the aggregate, have a Material Adverse
Effect; and all of the leases and subleases under which the Trust, the Company
or any subsidiary of the Company holds properties are in full force and effect,
except where the failure of such leases and subleases to be in full force and
effect would not, singly or in the aggregate, have a Material Adverse Effect and
none of the Trust, the Company or any subsidiary of the Company has any notice
of any claim of any sort that has been asserted by anyone adverse to the rights
of the Trust, the Company or any subsidiary of the Company under any such leases
or subleases, or affecting or questioning the rights of such entity to the
continued possession of the leased or subleased premises under any such lease or
sublease, except for such claims that would not, singly or in the aggregate,
have a Material Adverse Effect.

4.14 Conflicts, Authorizations and Approvals. Neither the Company nor any of its
subsidiaries is (i) in violation of its respective charter, bylaws or similar
organizational documents or (ii) in default in the performance or observance of
any obligation, agreement, covenant or condition contained in any contract,
indenture, mortgage, loan agreement, note, lease or other agreement or
instrument to which either the Company or any such subsidiary is a party

 

9



--------------------------------------------------------------------------------

or by which it or any of them may be bound or to which any of the property or
assets of any of them is subject, except, in the case of clause (ii), where such
default would not, singly or in the aggregate, have a Material Adverse Effect.
No filing with, or authorization, approval, consent, license, order,
registration, qualification or decree of, any Governmental Entity, other than
those that have been made or obtained, is necessary or required for the
performance by the Trust or the Company of their respective obligations under
the Operative Documents, as applicable, or the consummation by the Trust and the
Company of the transactions contemplated by the Operative Documents.

4.15 Holding Company Registration and Deposit Insurance. The Company is duly
registered as a bank holding company under the Bank Holding Company Act of 1956,
as amended (the “Bank Holding Company Act”), and the regulations of the Board of
Governors of the Federal Reserve System (the “Federal Reserve”), and the deposit
accounts of the Company’s subsidiary depository institutions are insured by the
Federal Deposit Insurance Corporation (“FDIC”) to the fullest extent permitted
by law and the rules and regulations of the FDIC, and no proceeding for the
termination of such insurance are pending or, to the knowledge of the Company or
the Trust after due inquiry, threatened.

4.16 Financial Statements.

(a) The audited consolidated financial statements (including the notes thereto)
and schedules of the Company and its consolidated subsidiaries at and for the
three fiscal years ended December 31, 2005 (the “Financial Statements”) and the
interim unaudited consolidated financial statements of the Company and its
consolidated subsidiaries at and for the quarter and six months ended June 30,
2006, (the “Interim Financial Statements”) provided to the Purchaser are the
most recently available audited and unaudited consolidated financial statements
of the Company and its consolidated subsidiaries, respectively, and fairly
present in all material respects, in accordance with U.S. generally accepted
accounting principles (“GAAP”), the financial position of the Company and its
consolidated subsidiaries, and the results of operations and changes in
financial condition as of the dates and for the periods therein specified,
subject, in the case of Interim Financial Statements, to year-end adjustments
(which are expected to consist solely of normal recurring adjustments). Such
consolidated financial statements and schedules have been prepared in accordance
with GAAP consistently applied throughout the periods involved (except as
otherwise noted therein).

(b) The Company’s report on FRY-9C, dated June 30, 2006 (the “FRY-9C”), provided
to the Purchaser is the most recently available such report, and the information
therein fairly presents in all material respects the financial position of the
Company and its subsidiaries. None of the Company or any of its subsidiaries has
been requested by a Governmental Entity to republish, restate or refile any
regulatory or financial report.

(c) Since the respective dates of the Financial Statements and Interim Financial
Statements and the FRY-9C, there has not been (A) any material adverse change or
development with respect to the condition (financial or otherwise), earnings,
business, assets or business prospects of the Company and its subsidiaries,
taken as a whole, whether or not occurring in the ordinary course of business or
(B) any dividend or distribution of any kind declared, paid or made by the
Company on any class of its capital stock other than regular quarterly dividends
on the Company’s common stock.

 

10



--------------------------------------------------------------------------------

(d) The accountants of the Company who certified the Financial Statements are
independent public accountants of the Company and its subsidiaries within the
meaning of the Securities Act and the rules and regulations of the Securities
and Exchange Commission (“SEC”) thereunder.

4.17 Regulatory Enforcement Matters. None of the Trust, the Company nor any of
its subsidiaries, nor any of their respective officers, directors, employees or
representatives, is subject or is party to, or has received any notice from any
Regulatory Agency (as defined below) that any of them will become subject or
party to any investigation with respect to, any cease-and-desist order,
agreement, civil monetary penalty, consent agreement, memorandum of
understanding or other regulatory enforcement action, proceeding or order with
or by, or is a party to any commitment letter or similar undertaking to, or is
subject to any directive by, or has been a recipient of any supervisory letter
from, or has adopted any board resolutions at the request or suggestion of, any
Regulatory Agency that, in any such case, currently restricts in any material
respect the conduct of their business or that in any material manner relates to
their capital adequacy, their credit policies, their management or their
business (each, a “Regulatory Action”), nor has the Trust, the Company or any of
its subsidiaries been advised by any Regulatory Agency that it is considering
issuing or requesting any such Regulatory Action; and there is no unresolved
violation, criticism or exception by any Regulatory Agency with respect to any
report or statement relating to any examinations of the Trust, the Company or
any of its subsidiaries, except where such unresolved violation, criticism or
exception would not, singly or in the aggregate, have a Material Adverse Effect.
If the Company is a bank holding company that is subject to the Bank Holding
Company Act, it is a “well-run” bank holding company that satisfies the criteria
of the Federal Reserve’s regulations at 12 C.F.R. §225.14(c). Each of the
Company’s subsidiaries that is a depository institution, the accounts of which
are insured by the FDIC (i) is “well-capitalized” within the meaning of 12
U.S.C. §1831o and applicable implementing regulations thereunder; and (ii) is
not, and has not been notified by any Regulatory Agency that it is, in “troubled
condition” within the meaning of 12 U.S.C. §1831i and applicable implementing
regulations thereunder. As used herein, the term “Regulatory Agency” means any
federal or state agency charged with the supervision or regulation of depository
institutions or holding companies of depository institutions, or engaged in the
insurance of depository institution deposits, or any court, administrative
agency or commission or other governmental agency, authority or instrumentality
having supervisory or regulatory authority with respect to the Trust, the
Company or any of its subsidiaries.

4.18 No Undisclosed Liabilities. None of the Trust, the Company nor any of its
subsidiaries has any material liability, whether known or unknown, whether
asserted or unasserted, whether absolute or contingent, whether accrued or
unaccrued, whether liquidated or unliquidated, and whether due or to become due,
including any liability for taxes (and there is no past or present fact,
situation, circumstance, condition or other basis for any present or future
action, suit, proceeding, hearing, charge, complaint, claim or demand against
the Company or its subsidiaries that could give rise to any such liability),
except for (i) liabilities set forth in the Financial Statements or the Interim
Financial Statements and (ii) normal fluctuations in the amount of the
liabilities referred to in clause (i) above occurring in the ordinary course of
business of the Trust, the Company and all of its subsidiaries since the date of
the most recent balance sheet included in such Financial Statements.

 

11



--------------------------------------------------------------------------------

4.19 Litigation. There is no action, suit or proceeding before or by any
Governmental Entity, arbitrator or court, domestic or foreign, now pending or,
to the knowledge of the Company or the Trust after due inquiry, threatened
against or affecting the Trust or the Company or any of its subsidiaries, except
for such actions, suits or proceedings that, if adversely determined, would not,
singly or in the aggregate, adversely affect the consummation of the
transactions contemplated by the Operative Documents or have a Material Adverse
Effect; and the aggregate of all pending legal or governmental proceedings to
which the Trust or the Company or any of its subsidiaries is a party or of which
any of their respective properties or assets is subject, including ordinary
routine litigation incidental to the business, are not expected to result in a
Material Adverse Effect.

4.20 No Labor Disputes. No labor dispute with the employees of the Trust, the
Company or any of its subsidiaries exists or, to the knowledge of the executive
officers of the Trust or the Company, is imminent, except those which would not,
singly or in the aggregate, have a Material Adverse Effect.

4.21 Filings with the SEC. The documents of the Company filed with the SEC in
accordance with the Exchange Act, from and including the commencement of the
fiscal year covered by the Company’s most recent Annual Report on Form 10-K, at
the time they were or hereafter are filed by the Company with the SEC
(collectively, the “1934 Act Reports”), complied and will comply in all material
respects with the requirements of the Exchange Act and the rules and regulations
of the SEC thereunder (the “1934 Act Regulations”), and did not, and, at the
date of this Agreement and on the Closing Date, do not and will not include an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading; and other than
such instruments, agreements, contracts and other documents as are filed as
exhibits to the Company’s Annual Report on Form 10-K, Quarterly Reports on Form
10-Q or Current Reports on Form 8-K, there are no instruments, agreements,
contracts or documents of a character described in Item 601 of Regulation S-K
promulgated by the SEC to which the Company or any of its subsidiaries is a
party. The Company is in compliance with all currently applicable requirements
of the Exchange Act and the 1934 Act Regulations that were added by the
Sarbanes-Oxley Act of 2002.

4.22 Deferral of Interest Payments on Junior Subordinated Notes. The Company has
no present intention to exercise its option to defer payments of interest on the
Junior Subordinated Notes as provided in the Indenture. The Company believes
that the likelihood that it would exercise its rights to defer payments of
interest on the Junior Subordinated Notes as provided in the Indenture at any
time during which the Junior Subordinated Notes are outstanding is remote
because of the restrictions that would be imposed on the Company’s ability to
declare or pay dividends or distributions on, or to redeem, purchase, acquire or
make a liquidation payment with respect to, any of the Company’s capital stock
and on the Company’s ability to make any payments of principal, interest or
premium on, or repay, repurchase or redeem, any of its debt securities that rank
pari passu in all respects with or junior in interest to the Junior Subordinated
Notes.

 

12



--------------------------------------------------------------------------------

4.23 Tax Returns. The Company and each of the Significant Subsidiaries have
timely and duly filed all Tax Returns (defined below) required to be filed by
them, and all such Tax Returns are true, correct and complete in all material
respects. The Company and each of the Significant Subsidiaries have timely and
duly paid in full all material Taxes required to be paid by them (whether or not
such amounts are shown as due on any Tax Return). There are no federal, state,
or other Tax audits or deficiency assessments proposed or pending with respect
to the Company or any of the Significant Subsidiaries, and no such audits or
assessments are threatened. As used herein, the terms “Tax” or “Taxes” mean
(i) all federal, state, local, and foreign taxes, and other assessments of a
similar nature (whether imposed directly or through withholding), including any
interest, additions to tax, or penalties applicable thereto, imposed by any
Governmental Entity, and (ii) all liabilities in respect of such amounts arising
as a result of being a member of any affiliated, consolidated, combined, unitary
or similar group, as a successor to another person or by contract. As used
herein, the term “Tax Returns” means all federal, state, local, and foreign Tax
returns, declarations, statements, reports, schedules, forms, and information
returns and any amendments thereto filed or required to be filed with any
Governmental Entity.

4.24 Taxes. The Trust is not subject to United States federal income tax with
respect to income received or accrued on the Junior Subordinated Notes, interest
payable by the Company on the Junior Subordinated Notes is deductible by the
Company, in whole or in part, for United States federal income tax purposes, and
the Trust is not, or will not be within ninety (90) days of the date hereof,
subject to more than a de minimis amount of other taxes, duties or other
governmental charges. There are no rulemaking or similar proceedings before the
United States Internal Revenue Service or comparable federal, state, local or
foreign government bodies which involve or affect the Company or any subsidiary,
which, if the subject of an action unfavorable to the Company or any subsidiary,
could result in a Material Adverse Effect.

4.25 Books and Records. The books, records and accounts of the Company and its
subsidiaries accurately and fairly reflect, in reasonable detail, the
transactions in, and dispositions of, the assets of, and the results of
operations of, the Company and its subsidiaries. The Company and each of its
subsidiaries maintains a system of internal accounting controls sufficient to
provide reasonable assurances that (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
accordance with GAAP and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.

4.26 Insurance. The Company and the Significant Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts in all material respects as are customary in the businesses
in which they are engaged or propose to engage after giving effect to the
transactions contemplated hereby, including, but not limited to, real or
personal property owned or leased against theft, damage, destruction, act of
vandalism and all other risks customarily insured against. All policies of
insurance and fidelity or surety bonds insuring the Company or any of the
Significant Subsidiaries, the Company’s or Significant Subsidiaries’ respective
businesses, assets, employees, officers and directors are in full force and

 

13



--------------------------------------------------------------------------------

effect. The Company and each of the Significant Subsidiaries are in compliance
with the terms of such policies and instruments in all material respects.
Neither the Company nor any Significant Subsidiary has reason to believe that it
will not be able to renew its existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue its business at a cost that would not have a Material
Adverse Effect. Within the past twelve months, neither the Company nor any
Significant Subsidiary has been denied any insurance coverage which it has
sought or for which it has applied.

4.27 Corporate Funds. The Company and its subsidiaries or any person acting on
behalf of the Company and its subsidiaries including, without limitation, any
director, officer, agent or employee of, the Company or its subsidiaries has
not, directly or indirectly, while acting on behalf of the Company and its
subsidiaries (i) used any corporate funds for unlawful contributions, gifts,
entertainment or other unlawful expenses relating to political activity;
(ii) made any unlawful payment to foreign or domestic government officials or
employees or to foreign or domestic political parties or campaigns from
corporate funds; (iii) violated any provision of the Foreign Corrupt Practices
Act of 1977, as amended; or (iv) made any other unlawful payment.

4.28 OSHA Compliance. Neither the Company nor any of its subsidiaries is in
violation of any federal or state law or regulation relating to occupational
safety and health and the Company and its subsidiaries have received all
permits, licenses or other approvals required of them under applicable federal
and state occupational safety and health and environmental laws and regulations
to conduct their respective businesses, and the Company and each of its
subsidiaries is in compliance with all terms and conditions of any such permit,
license or approval, except any such violation of law or regulation, failure to
receive required permits, licenses or other approvals or failure to comply with
the terms and conditions of such permits, licenses or approvals which would not,
singly or in the aggregate result in a Material Adverse Effect.

4.29 Information. The information provided by the Company and the Trust pursuant
to this Agreement does not, as of the date hereof, and will not, as of the
Closing Date, contain any untrue statement of a material fact or omit to state
any material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

Section 5. Representations and Warranties of the Purchaser. The Purchaser
represents and warrants to, and agrees with, the Company and the Trust as
follows:

5.1 The Purchaser understands and acknowledges that the Preferred Securities,
the Junior Subordinated Notes and the Guarantee (i) have not been registered
under the Securities Act, or any other applicable securities law, (ii) are being
offered for sale by the Trust or the Company, as the case may be, in
transactions not requiring registration under the Securities Act and (iii) may
not be offered, sold, pledged or otherwise transferred by the Purchaser except
in compliance with the registration requirements of the Securities Act or any
other applicable securities laws, pursuant to an exemption therefrom or in a
transaction not subject thereto.

 

14



--------------------------------------------------------------------------------

5.2 The Purchaser is purchasing the Preferred Securities for its own account and
not with a view to, or for offer or sale in connection with, any distribution
thereof in violation of the Securities Act or other applicable securities laws,
subject to any requirement of law that the disposition of its property be at all
times within its control and subject to its ability to resell such Preferred
Securities pursuant to an effective registration statement under the Securities
Act or under Rule 144A or any other exemption from registration available under
the Securities Act or any other applicable securities law. The Purchaser
understands that no public market exists for any of the Preferred Securities,
and that it is unlikely that a public market will ever exist for the Preferred
Securities.

5.3 The Purchaser represents and warrants that (a) it has consulted with its own
legal, regulatory, tax, business, investment, financial and accounting advisers
in connection herewith to the extent it has deemed necessary; (b) it has had a
reasonable opportunity to ask questions of and receive answers from officers and
representatives of the Sellers concerning their respective financial condition
and results of operations and the purchase of the Preferred Securities and any
such questions have been answered to its satisfaction; (c) it has had the
opportunity to review all publicly available records and filings concerning the
Sellers and it has carefully reviewed such records and filings that it considers
relevant to making an investment decision; and (d) it has made its own
investment decisions based upon its own judgment, due diligence and advice from
such advisers as it has deemed necessary and not upon any view expressed by the
Sellers.

5.4 The Purchaser is (i) an institutional “accredited investor” within the
meaning of subparagraph (a)(1), (2), (3) or (7) of Rule 501 of Regulation D
under the Securities Act, and (ii) a “qualified institutional buyer” within the
meaning of Rule 144A under the Securities Act.

Section 6. Covenants of the Sellers. The Sellers covenant and agree with the
Purchaser as follows:

6.1 Compliance with Representations and Warranties. During the period from the
date of this Agreement to the Closing Date, the Sellers shall use their best
efforts and take all action necessary or appropriate to cause their
representations and warranties contained in Section 4 hereof to be true as of
the Closing Date, after giving effect to the transactions contemplated by this
Agreement, as if made on and as of the Closing Date.

6.2 Sale and Registration of Securities. Neither the Company nor the Trust will,
nor will either of them permit any of their Affiliates to, nor will any of them
permit any person acting on its or their behalf (other than the Introducing
Agent and its affiliates) to, directly or indirectly, (i) resell any Preferred
Securities that have been acquired by any of them, (ii) sell, offer for sale or
solicit offers to buy or otherwise negotiate in respect of any security (as
defined in the Securities Act) that would or could be integrated with the sale
of the Preferred Securities in any manner that would require the registration of
the Securities under the Securities Act or (iii) make offers or sales of any
such Security, or solicit offers to buy any such Security, under any
circumstances that would require the registration of any of such Securities
under the Securities Act.

 

15



--------------------------------------------------------------------------------

6.3 Clearing and Settlement. The Company and the Trust will cooperate with the
Purchaser (or any holder of the Preferred Securities) and use all commercially
reasonable efforts to make the Preferred Securities eligible for clearance and
settlement as book-entry securities through the facilities of the Depository
Trust Company (“DTC”) and listed for trading through the PORTAL Market
(“PORTAL”), and will execute, deliver and comply with all representations made
to, and agreements with, DTC and PORTAL. This Section 6.3 will survive delivery
of and payment for the Preferred Securities.

6.4 Integration. Neither the Company nor the Trust will, until one hundred
eighty (180) days following the Closing Date, without the Purchaser’s prior
written consent, offer, sell, contract to sell, grant any option to purchase or
otherwise dispose of, directly or indirectly, (i) any Preferred Securities or
other securities of the Trust other than as contemplated by this Agreement or
(ii) any other securities convertible into, or exercisable or exchangeable for,
any Preferred Securities or other securities of the Trust.

6.5 Qualification of Securities. The Company and the Trust will arrange for the
qualification of the Preferred Securities for sale under the laws of such
jurisdictions as the Purchaser may designate and will maintain such
qualifications in effect so long as required for the sale of the Preferred
Securities. The Company or the Trust, as the case may be, will promptly advise
the Purchaser of the receipt by the Company or the Trust, as the case may be, of
any notification with respect to the suspension of the qualification of the
Preferred Securities for sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose.

6.6 Use of Proceeds. The Trust shall use the proceeds from the sale of the
Preferred Securities and the Common Securities to purchase the Junior
Subordinated Notes from the Company.

6.7 Investment Company. So long as any of the Securities are outstanding,
(i) the Securities shall not be listed on a national securities exchange
registered under Section 6 of the Exchange Act or quoted in a U.S. automated
interdealer quotation system, (ii) neither the Company nor the Trust shall be an
open-end investment company, unit investment trust or face-amount certificate
company that is, or is required to be, registered under Section 8 of the
Investment Company Act, and, the Securities shall otherwise satisfy the
eligibility requirements of Rule 144A(d)(3) and (iii) neither the Company nor
the Trust shall engage, or permit any subsidiary to engage, in any activity
which would cause it or any subsidiary to be an “investment company” under the
provisions of the Investment Company Act.

6.8 Solicitation and Advertising. Neither the Company nor the Trust will, nor
will either of them permit any of their Affiliates or any person acting on their
behalf (other than the Introducing Agent and its affiliates), to (i) engage in
any “directed selling efforts” within the meaning of Regulation S under the
Securities Act or (ii) engage in any form of “general solicitation or general
advertising” (within the meaning of Regulation D) in connection with any offer
or sale of any of the Securities.

6.9 Compliance with Rule 144A(d)(4) under the Securities Act. So long as any of
the Securities are outstanding and are “restricted securities” within the
meaning of Rule 144(a)(3) under the Securities Act, the Sellers will, during any
period in which they are not

 

16



--------------------------------------------------------------------------------

subject to and in compliance with Section 13 or 15(d) of the Exchange Act, or
the Sellers are not exempt from such reporting requirements pursuant to and in
compliance with Rule 12g3-2(b) under the Exchange Act, provide to each holder of
such restricted securities and to each prospective purchaser (as designated by
such holder) of such restricted securities, upon the request of such holder or
prospective purchaser in connection with any proposed transfer, any information
required to be provided by Rule 144A(d)(4) under the Securities Act, if
applicable. The information provided by the Sellers pursuant to this Section 6.9
will not, at the date thereof, contain any untrue statement of a material fact
or omit to state any material fact necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading. If the
Company and the Trust are required to register under the Exchange Act, such
reports filed in compliance with Rule 12g3-2(b) shall be sufficient information
as required above. This covenant is intended to be for the benefit of the
Purchaser, the holders of the Securities, and the prospective purchasers
designated by such holders, from time to time, of the Securities.

6.10 Reports. The Company shall furnish to (i) the Purchaser and any subsequent
holder of the Securities, and (ii) any beneficial owner of the Securities
reasonably identified to the Company (which identification may be made by either
such beneficial owner or by the Purchaser), a duly completed and executed
certificate in the form attached hereto as Exhibit B, including the financial
statements referenced in such Exhibit, which certificate and financial
statements shall be so furnished by the Company or the Trust not later than
forty-five (45) days after the end of each of the first three fiscal quarters of
each fiscal year of the Company and not later than ninety (90) days after the
end of each fiscal year of the Company.

Section 7. Payment of Expenses. The Company hereby covenants and agrees that it
shall pay or cause to be paid (directly or by reimbursement) all costs and
expenses incident to the performance of the obligations of the Sellers under
this Agreement, whether or not the transactions contemplated herein are
consummated or this Agreement is terminated, including (i) all costs and
expenses incident to the authorization, issuance, sale and delivery of the
Preferred Securities and any taxes payable in connection therewith; (ii) the
fees and expenses of qualifying the Preferred Securities under the securities
laws of the several jurisdictions as provided in Section 6.5; (iii) the fees and
expenses of the counsel, the accountants and any other experts or advisors
retained by the Company or the Trust, which counsel fees and expenses incurred
in connection with the closing of the transactions contemplated hereby, in an
amount up to $10,000, shall be reimbursed by the Purchaser on the Closing Date;
and (iv) the fees and all reasonable expenses of the Guarantee Trustee, the
Property Trustee, the Delaware Trustee, the Indenture Trustee and any other
trustee or paying agent appointed under the Operative Documents, except for any
acceptance fee and annual administrative fees of any such trustee and the fees
and disbursements of counsel to such trustees incurred in connection with the
closing of the transactions contemplated hereby, which shall be paid by the
Purchaser on the Closing Date.

 

17



--------------------------------------------------------------------------------

Section 8. Indemnification & Contribution.

8.1 Indemnification.

8.1.1 The Company and the Trust agree jointly and severally to indemnify and
hold harmless the Purchaser, a Subsequent Purchaser and their respective
affiliates (collectively, the “Indemnified Parties”) and the Indemnified
Parties’ respective directors, officers, employees and agents and each person
who “controls” the Indemnified Parties within the meaning of either the
Securities Act or the Exchange Act against any and all losses, claims, damages
or liabilities, joint or several, to which they or any of them may become
subject under the Securities Act, the Exchange Act or other federal or state
statutory law or regulation, at common law or otherwise, insofar as such losses,
claims, damages or liabilities (or actions in respect thereof) arise out of or
are based upon (i) any untrue statement or alleged untrue statement of a
material fact contained in any information or documents furnished or made
available to the Purchaser by or on behalf of the Company, (ii) the omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading, or (iii) the breach
or alleged breach of any representation, warranty or agreement of either Seller
contained herein, and agrees to reimburse each such Indemnified Party, as
incurred, for any legal or other expenses reasonably incurred by them in
connection with investigating or defending any such loss, claim, damage,
liability or action. This indemnity agreement will be in addition to any
liability which the Company or the Trust may otherwise have.

8.1.2 Promptly after receipt by an Indemnified Party under this Section 8 of
notice of the commencement of any action, such Indemnified Party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 8, promptly notify the indemnifying party in writing of the commencement
thereof; but the failure so to notify the indemnifying party (i) will not
relieve the indemnifying party from liability under Section 8.1.1 above unless
and to the extent that such failure results in the forfeiture by the
indemnifying party of material rights and defenses and (ii) will not, in any
event, relieve the indemnifying party from any obligations to any Indemnified
Party other than the indemnification obligation provided in Section 8.1.1 above.
The Purchaser shall be entitled to appoint counsel to represent the Indemnified
Party in any action for which indemnification is sought. An indemnifying party
may participate at its own expense in the defense of any such action; provided,
however, that counsel to the indemnifying party shall not (except with the
consent of the Indemnified Party) also be counsel to the Indemnified Party. In
no event shall the indemnifying parties be liable for fees and expenses of more
than one counsel (in addition to any local counsel) separate from their own
counsel for all Indemnified Parties in connection with any one action or
separate but similar or related actions in the same jurisdiction arising out of
the same general allegations or circumstances. An indemnifying party will not,
without the prior written consent of the Indemnified Parties, settle or
compromise or consent to the entry of any judgment with respect to any pending
or threatened claim, action, suit or proceeding in respect of which
indemnification may be sought hereunder (whether or not the Indemnified Parties
are actual or potential parties to such claim, action, suit or proceeding)
unless such settlement, compromise or consent includes an unconditional release
of each Indemnified Party from all liability arising out of such claim, action,
suit or proceeding.

 

18



--------------------------------------------------------------------------------

8.2 Contribution.

8.2.1 In order to provide for just and equitable contribution in circumstances
under which the indemnification provided for in Section 8.1 hereof is for any
reason held to be unenforceable for the benefit of an Indemnified Party in
respect of any losses, liabilities, claims, damages or expenses referred to
therein, then each indemnifying party shall contribute to the aggregate amount
of such losses, liabilities, claims, damages and expenses incurred by such
Indemnified Party, as incurred, (i) in such proportion as is appropriate to
reflect the relative benefits received by the Sellers, on the one hand, and the
Purchaser, on the other hand, from the offering of the Securities or (ii) if the
allocation provided by clause (i) is not permitted by applicable law, in such
proportion as is appropriate to reflect not only the relative benefits referred
to in clause (i) above, but also the relative fault of the Sellers, on the one
hand, and the Purchaser, on the other hand, in connection with the statements,
omissions or breaches, which resulted in such losses, liabilities, claims,
damages or expenses, as well as any other relevant equitable considerations.

8.2.2 The relative benefits received by the Sellers, on the one hand, and the
Purchaser, on the other hand, in connection with the offering of the Securities
shall be deemed to be in the same respective proportions as the total net
proceeds from the offering of the Securities (net of the Fee but before
deducting expenses) received by the Sellers and the Fee paid by the Purchaser
bear to the aggregate of such net proceeds and the Fee.

8.2.3 The Sellers and the Purchaser agree that it would not be just and
equitable if contribution pursuant to this Section 8.2 were determined by pro
rata allocation or by any other method of allocation which does not take account
of the equitable considerations referred to above in this Section 8.2. The
aggregate amount of losses, liabilities, claims, damages and expenses incurred
by an Indemnified Party and referred to above in this Section 8.2 shall be
deemed to include any legal or other expenses reasonably incurred by such
Indemnified Party in investigating, preparing or defending against any
litigation, or any investigation or proceeding by any governmental agency or
body, commenced or threatened, or any claim whatsoever based upon any such
untrue or alleged untrue statement, omission or alleged omission or breach or
alleged breach.

8.2.4 Notwithstanding any provision of this Section 8 to the contrary, the
Purchaser shall not be required to contribute any amount in excess of the amount
of the Fee.

8.2.5 No person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation.

8.2.6 For purposes of this Section 8.2, each person, if any, who controls the
Purchaser within the meaning of Section 15 of the Securities Act or Section 20
of the Exchange Act and the respective partners, directors, officers, employees
and agents of the Purchaser or any such controlling person shall have the same
rights to contribution as the Purchaser, while each officer and director of the
Company, each trustee of the Trust and each person, if any, who controls the
Company within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act shall have the same rights to contribution as the Sellers.

 

19



--------------------------------------------------------------------------------

8.3 Additional Remedies. The indemnity and contribution agreements contained in
this Section 8 are in addition to any liability that the Sellers may otherwise
have to any Indemnified Party.

8.4 Additional Indemnification. The Company shall indemnify and hold harmless
the Trust against all loss, liability, claim, damage and expense whatsoever, as
due from the Trust under Sections 8.1 through 8.3 hereof.

Section 9. Rights and Responsibilities of Purchaser.

9.1 Reliance. In performing its duties under this Agreement, the Purchaser shall
be entitled to rely upon any notice, signature or writing which it shall in good
faith believe to be genuine and to be signed or presented by a proper party or
parties. The Purchaser may rely upon any opinions or certificates or other
documents delivered by the Sellers or their counsel or designees to the
Purchaser.

9.2 Rights of Purchaser. In connection with the performance of its duties under
this Agreement, the Purchaser shall not be liable for any error of judgment or
any action taken or omitted to be taken unless the Purchaser was grossly
negligent or engaged in willful misconduct in connection with such performance
or non-performance. No provision of this Agreement shall require the Purchaser
to expend or risk its own funds or otherwise incur any financial liability in
connection with the performance of any of its duties hereunder.

Section 10. Termination. This Agreement shall be subject to termination in the
absolute discretion of the Purchaser, by notice given to the Company and the
Trust prior to delivery of and payment for the Preferred Securities, if prior to
such time (i) a downgrading shall have occurred in the rating accorded the
Company’s debt securities or preferred stock by any “nationally recognized
statistical rating organization,” as that term is used by the SEC in Rule
15c3-1(c)(2)(vi)(F) under the Exchange Act, or such organization shall have
publicly announced that it has under surveillance or review, with possible
negative implications, its rating of the Company’s debt securities or preferred
stock, (ii) the Trust shall be unable to sell and deliver to the Purchaser at
least $7,000,000 stated aggregate liquidation value of Preferred Securities,
(iii) the Company or any of its subsidiaries that is an insured depository
institution shall cease to be “adequately-capitalized” within the meaning of 12
U.S.C. Section 1831 and applicable regulations adopted thereunder, or any formal
administrative or judicial action is taken by any appropriate federal banking
agency against the Company or any such insured subsidiary for unsafe and unsound
banking practices, or violations of law, (iv) a suspension or material
limitation in trading in securities generally shall have occurred on the New
York Stock Exchange, (v) a suspension or material limitation in trading in any
of the Company’s securities shall have occurred on the exchange or quotation
system upon which the Company’s securities are traded, if any, (vi) a general
moratorium on commercial banking activities shall have been declared either by
federal or North Carolina authorities or (vii) there shall have occurred any
outbreak or escalation of hostilities, or declaration by the United States of a
national emergency or war or other calamity or crisis the effect of which on
financial markets is such as to make it, in the Purchaser’s judgment,
impracticable or inadvisable to proceed with the offering or delivery of the
Preferred Securities.

 

20



--------------------------------------------------------------------------------

Section 11. Miscellaneous.

11.1 Disclosure Schedule. The term “Disclosure Schedule,” as used herein, means
the schedule, if any, attached to this Agreement that sets forth items the
disclosure of which is necessary or appropriate as an exception to one or more
representations or warranties contained in Section 4 hereof. The Disclosure
Schedule shall be arranged in paragraphs corresponding to the section numbers
contained in Section 4. Nothing in the Disclosure Schedule shall be deemed
adequate to disclose an exception to a representation or warranty made herein
unless the Disclosure Schedule identifies the exception with reasonable
particularity and describes the relevant facts in reasonable detail. Without
limiting the generality of the immediately preceding sentence, the mere listing
(or inclusion of a copy) of a document or other item in the Disclosure Schedule
shall not be deemed adequate to disclose an exception to a representation or
warranty made herein unless the representation or warranty has to do with the
existence of the document or other item itself. Information provided by the
Company in response to any due diligence questionnaire shall not be deemed part
of the Disclosure Schedule and shall not be deemed to be an exception to one or
more representations or warranties contained in Section 4 hereof unless such
information is specifically included on the Disclosure Schedule in accordance
with the provisions of this Section 11.1.

11.2 Notices. All communications hereunder will be in writing and effective only
on receipt, and will be mailed, delivered by hand or courier or sent by
facsimile and confirmed:

If to the Purchaser, to:

TWE, Ltd.

c/o Maples Finance Limited

P.O. Box 1093 GT

Queensgate House

South Church Street

George Town

Grand Cayman, Cayman Islands

Facsimile: (345) 945-7100

Telephone: (345) 945-7099

Attention: The Directors

with a copy to:

Thacher Proffitt & Wood LLP

Two World Financial Center

New York, New York 10281

Facsimile: (212) 912-7751

Telephone: (212) 912-7400

Attention: Mark I. Sokolow, Esq.

 

21



--------------------------------------------------------------------------------

if to the Sellers, to:

BNC Bancorp

BNC Capital Trust IV

831 Julian Avenue

Thomasville, North Carolina 27630

Facsimile: (336) 476-9200

Telephone: (336) 476-2052

Attention: Chief Financial Officer

with a copy to:

Brooks, Pierce, McLendon, Humphrey & Leonard LLP

2000 Renaissance Plaza

Post Office Box 26000

Greensboro, NC 27420

Facsimile: (336) 232-9171

Telephone: (828) 295-0577

Attention: Jean Brooks

All such notices and communications shall be deemed to have been duly given
(i) at the time delivered by hand, if personally delivered, (ii) five business
days after being deposited in the mail, postage prepaid, if mailed, (iii) when
answered back, if telexed, (iv) the next business day after being telecopied, or
(v) the next business day after timely delivery to a courier, if sent by
overnight air courier guaranteeing next-day delivery. From and after the
Closing, the foregoing notice provisions shall be superseded by any notice
provisions of the Operative Documents under which notice is given. The
Purchaser, the Sellers, and their respective counsel, may change their
respective notice addresses, from time to time, by written notice to all of the
foregoing persons.

11.3 Parties in Interest, Successors and Assigns. This Agreement will inure to
the benefit of and be binding upon the parties hereto and their respective
successors and permitted assigns. Nothing expressed or mentioned in this
Agreement is intended or shall be construed to give any person other than the
parties hereto and the affiliates, directors, officers, employees, agents and
controlling persons referred to in Section 8 hereof, their successors, assigns,
heirs and legal representatives, and any Subsequent Purchaser, any right or
obligation hereunder. None of the rights or obligations of the Company or the
Trust under this Agreement may be assigned, whether by operation of law or
otherwise, without the Purchaser’s prior written consent. The rights and
obligations of the Purchaser under this Agreement may be assigned without the
Company’s or the Trust’s consent; provided that the assignee assumes the
obligations of the Purchaser under this Agreement.

11.4 Recourse Limited. No recourse shall be had to any subscriber, officer,
director, employee, trustee, equity holder, certificate holder, incorporator or
agent of the Purchaser or its successors or assigns for any obligations
hereunder. The Sellers, severally and jointly, further agree (i) not to take any
action in respect of any claims hereunder against any subscriber, officer,
director, employee, trustee, equity holder, certificate holder, incorporator or
agent of the Purchaser or any of its successors or assigns that is an investment
vehicle issuing collateralized debt obligations and (ii) not to institute
against any successor or assign of the

22



--------------------------------------------------------------------------------

Purchaser that is an investment vehicle issuing collateralized debt obligations
any insolvency, bankruptcy, reorganization, liquidation or similar proceedings
in any jurisdiction until one year and one day or, if longer, the applicable
preference period then in effect, as the case may be, shall have elapsed since
the final payments to the holders of the securities issued by such investment
vehicle.

11.5 Amendments. This Agreement may not be modified, amended, altered or
supplemented, except upon the execution and delivery of a written agreement by
each of the parties hereto.

11.6 Counterparts and Facsimile. This Agreement may be executed by any one or
more of the parties hereto in any number of counterparts, each of which shall be
deemed to be an original, but all such counterparts shall together constitute
one and the same instrument. This Agreement may be executed by any one or more
of the parties hereto by facsimile which shall be effective as delivery of a
manually executed counterpart hereof.

11.7 Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

11.8 Governing Law. THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK WITHOUT REFERENCE
TO PRINCIPLES OF CONFLICTS OF LAW (OTHER THAN SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW).

11.9 Submission to Jurisdiction. ANY LEGAL ACTION OR PROCEEDING BY OR AGAINST
ANY PARTY HERETO OR WITH RESPECT TO OR ARISING OUT OF THIS AGREEMENT MAY BE
BROUGHT IN OR REMOVED TO THE COURTS OF THE STATE OF NEW YORK, IN AND FOR THE
COUNTY OF NEW YORK, OR OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT
OF NEW YORK (IN EACH CASE SITTING IN THE BOROUGH OF MANHATTAN). BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH PARTY ACCEPTS, FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID
COURTS (AND COURTS OF APPEALS THEREFROM) FOR LEGAL PROCEEDINGS ARISING OUT OF OR
IN CONNECTION WITH THIS AGREEMENT.

11.10 Attorneys’ and Other Professionals’ Fees. Notwithstanding anything in this
Agreement to the contrary and notwithstanding statutory provisions governing the
collection of attorneys’ fees, whenever the Company is required to pay the
attorneys’ fees of any other Person, the Company shall not be required to pay
such attorneys’ fees which exceed those computed using the then applicable
hourly billing rates of the attorneys and other professionals involved
multiplied by the hours worked by such individuals; the foregoing shall in no
way limit any obligation of the Company to pay such individuals’ reasonable
expenses and disbursements incurred in connection therewith.

11.11 Entire Agreement. This Agreement, together with the Operative Documents
and the other documents delivered in connection with the transactions
contemplated

 

23



--------------------------------------------------------------------------------

by this Agreement, is intended by the parties as a final expression of their
agreement and intended to be a complete and exclusive statement of the agreement
and understanding of the parties hereto in respect of the subject matter
contained herein and therein. There are no restrictions, promises, warranties or
undertakings, other than those set forth or referred to herein and therein. This
Agreement, together with the Operative Documents and the other documents
delivered in connection with the transaction contemplated by this Agreement,
supersedes all prior agreements and understandings between the parties with
respect to such subject matter.

11.12 Severability. In the event that any one or more of the provisions
contained herein, or the application thereof in any circumstances, is held
invalid, illegal or unenforceable in any respect for any reason, the validity,
legality and enforceability of any such provision in every other respect and of
the remaining provisions hereof shall not be in any way impaired or affected, it
being intended that all of the Purchaser’s rights and privileges shall be
enforceable to the fullest extent permitted by law.

11.13 Survival. The respective agreements, representations, warranties,
indemnities and other statements of the Company and the Trust and their
respective officers or trustees and of the Purchaser set forth in or made
pursuant to this Agreement will remain in full force and effect, regardless of
any investigation made by or on behalf of the Purchaser, the Company or the
Trust or any of their respective officers, directors, trustees or controlling
persons, and will survive delivery of and payment for the Preferred Securities.
The provisions of Sections 2.1, 7 and 8 shall survive the termination or
cancellation of this Agreement.

Signatures appear on the following page

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Purchase Agreement has been entered into as of the date
first written above.

 

BNC BANCORP By:  

/s/ W. Swope Montgomery, Jr.

Name:   W. Swope Montgomery, Jr. Title:   President and CEO BNC CAPITAL TRUST IV
By: BNC Bancorp, as Depositor By:  

/s/ W. Swope Montgomery, Jr.

Name:   W. Swope Montgomery, Jr. Title:   President and CEO

 

TWE, Ltd., as Purchaser,

By: Trapeza Capital Management, LLC as

Portfolio Manager

By:  

/s/ John M. Stein

Name:   John M. Stein Title:   Managing Director

 

25



--------------------------------------------------------------------------------

Schedule I

List of Significant Subsidiaries

Bank of North Carolina

 

26



--------------------------------------------------------------------------------

EXHIBIT A-1

FORM OF THACHER PROFFITT & WOOD LLP OPINION

Pursuant to Section 3.2(a) of the Purchase Agreement, Thacher Proffitt & Wood
LLP, special counsel for the Purchaser, shall deliver an opinion to the effect
that:

 

(i) the Company and each Significant Subsidiary is validly existing as a
corporation in good standing under the laws of the jurisdiction in which it is
chartered or organized;

 

(ii) the Company has corporate power and authority to (a) execute and deliver,
and to perform its obligations under, the Operative Documents to which it is a
party and (b) issue and perform its obligations under the Notes;

 

(iii) neither the issue and sale of the Common Securities, the Preferred
Securities or the Junior Subordinated Notes, nor the purchase by the Trust of
the Junior Subordinated Notes, nor the execution and delivery of, and compliance
with, the Operative Documents to which each is a party by, the Company or the
Trust, nor the consummation of the transactions contemplated thereby will
constitute a breach or violation of the Trust Agreement or the charter or
by-laws of the Company;

 

(iv) the Amended and Restated Trust Agreement has been duly authorized, executed
and delivered by the Company and duly executed and delivered by the
Administrative Trustees;

 

(v) each of the Guarantee and the Indenture has been duly authorized, executed
and delivered by the Company and, assuming it has been duly authorized, executed
and delivered by the Guarantee Trustee and the Indenture Trustee, respectively,
constitutes a legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms, subject to applicable
bankruptcy, insolvency and similar laws affecting creditors’ rights generally
and to general principles of equity;

 

(vi) the Junior Subordinated Notes have been duly authorized and executed by the
Company and delivered to the Indenture Trustee for authentication in accordance
with the Indenture and, when authenticated in accordance with the provisions of
the Indenture and delivered to the Trust against payment therefor, will
constitute legal, valid and binding obligations of the Company entitled to the
benefits of the Indenture and enforceable against the Company in accordance with
their terms, subject to applicable bankruptcy, insolvency and similar laws
affecting creditors’ rights generally and to general principles of equity;

 

(vii) the Trust is not, and, following the issuance of the Preferred Securities
and the consummation of the transactions contemplated by the Operative Documents
and the application of the proceeds therefrom, the Trust will not be, an
“investment company” or an entity “controlled” by an “investment company,” in
each case within the meaning of the Investment Company Act;

 

(viii) assuming (a) the accuracy of the representations and warranties, and
compliance with the agreements contained in the Purchase Agreement and (b) that
the Preferred Securities are sold in a manner contemplated by, and in accordance
with the Purchase Agreement and the Amended and Restated Trust Agreement, it is
not necessary in connection with the

 

A-1-1



--------------------------------------------------------------------------------

offer, sale and delivery of the Preferred Securities by the Trust to the
Purchaser, to register any of the Securities under the Securities Act or to
require qualification of the Indenture under the Trust Indenture Act of 1939, as
amended;

 

(ix) the Purchase Agreement has been duly authorized, executed and delivered by
the Company and the Trust; and,

 

(x) the Indenture constitutes a valid and binding instrument of the Indenture
Trustee, enforceable against the Indenture Trustee in accordance with its terms,
except as rights to indemnity and contribution thereunder may be limited under
applicable law or public policy, and subject to the qualifications that
(i) enforcement thereof may be limited by bankruptcy, insolvency, receivership,
reorganization, liquidation, voidable preference, moratorium or other laws
(including the laws of fraudulent conveyance and transfer) or judicial decisions
affecting the enforcement of creditors’ rights generally or the reorganization
of financial institutions and (ii) the enforceability of the Indenture Trustee’s
obligations thereunder is subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law)
and to the effect of certain laws and judicial decisions upon the availability
and enforceability of certain remedies, including the remedies of specific
performance and self-help.

In rendering such opinions, such counsel may (A) state that its opinion is
limited to the laws of the State of New York, the Delaware General Corporation
Law and the federal laws of the United States; (B) as to matters involving the
application of laws of any jurisdiction other than the State of New York and the
Delaware General Corporation Law or the federal laws of the United States,
(i) rely, to the extent deemed proper and specified in such opinion, upon the
opinion of other counsel of good standing believed to be reliable and who are
satisfactory to the Purchaser or (ii) assume such law is substantially similar
to the law of the State of New York and, (C) as to matters of fact, rely to the
extent deemed proper, on certificates of responsible officers of the Company and
public officials.

 

A-1-2



--------------------------------------------------------------------------------

EXHIBIT A-2

FORM OF COMPANY COUNSEL OPINION

OR OFFICERS’ CERTIFICATE

Pursuant to Section 3.2(b) of the Purchase Agreement, either (i) counsel for the
Company shall deliver an opinion, or (ii) the [General Counsel/Chief Legal
Officer] of the Company shall deliver an opinion, or, (iii) if the Company does
not have a General Counsel or Chief Legal Officer, the Chief Executive
Officer/President/Executive Vice President and Chief Financial
Officer/Treasurer/Assistant Treasurer of the Company shall provide an Officers’
Certificate, to the effect that:

 

(i) all of the issued and outstanding shares of capital stock of each
Significant Subsidiary are owned of record by the Company, and the issuance of
the Preferred Securities and the Common Securities is not subject to any
contractual preemptive rights known to such officer;

 

(ii) no consent, approval, authorization or order of any court or governmental
authority is required for the issue and sale of the Common Securities, the
Preferred Securities or the Junior Subordinated Notes, the purchase by the Trust
of the Junior Subordinated Notes, the execution and delivery of and compliance
with the Operative Documents by the Company or the Trust or the consummation of
the transactions contemplated in the Operative Documents, except such approvals
(specified in such [opinion/certificate]) as have been obtained;

 

(iii) to the knowledge of such [counsel/officer], there is no action, suit or
proceeding before or by any government, governmental instrumentality, arbitrator
or court, domestic or foreign, now pending or threatened against or affecting
the Trust or the Company or any Significant Subsidiary that could adversely
affect the consummation of the transactions contemplated by the Operative
Documents or could have a Material Adverse Effect;

 

(iv) the Company is duly registered as a bank holding company under the Bank
Holding Company Act and the regulations thereunder of the Federal Reserve Board,
and the deposit accounts of the Company’s banking subsidiary are insured by the
FDIC to the fullest extent permitted by law and the rules and regulations of the
FDIC, and no proceeding for the termination of such insurance are pending or, to
such person’s knowledge, threatened;

 

(v) The execution, delivery and performance of the Operative Documents, as
applicable, by the Company and the Trust and the consummation by the Company and
the Trust of the transactions contemplated by the Operative Documents, as
applicable, (a) will not result in any violation of the charter or bylaws of the
Company, the charter or bylaws of any Significant Subsidiary, the Amended and
Restated Trust Agreement or the Certificate of Trust, and (b) will not conflict
with, or result in a breach of any of the terms or provisions of, or constitute
a default (or an event which, with notice or lapse of time or both, would
constitute a default) under, or result in the creation or imposition of any
lien, charge and encumbrance upon any assets or properties of the Company or any
Significant Subsidiary under, (A) any agreement, indenture, mortgage or
instrument that the Company or any Significant Subsidiary is a party to or by
which it may be bound or to which any of its

 

A-2-1



--------------------------------------------------------------------------------

assets or properties may be subject, or (B) any existing applicable law, rule or
administrative regulation [for General Counsel only: except that I express no
opinion with respect to the securities laws of the State of Delaware] of any
court or governmental agency or authority having jurisdiction over the Company
or any Significant Subsidiary or any of their respective assets or properties,
except in case of (b), where any such violation, conflict, breach, default,
lien, charge or encumbrance, would not have a material adverse effect on the
assets, properties, business, results of operations or financial condition of
the Company and its subsidiaries, taken as whole.

All terms used but not defined herein shall have the meanings assigned to them
in the Purchase Agreement. A Subsequent Purchaser shall be entitled to rely on
this [opinion/certificate].

[Applies only to in-house counsel opinion] [In rendering such opinions, such
counsel may (A) state that the above is limited to the laws of the States of
[Jurisdiction of bar admission], (B) rely as to matters of fact, to the extent
deemed proper, on certificates of responsible officers of the Company and public
officials.]

 

A-2-2



--------------------------------------------------------------------------------

EXHIBIT A-3

FORM OF TAX COUNSEL OPINION

Pursuant to Section 3.2(c) of the Purchase Agreement, Thacher Proffitt & Wood
LLP, special tax counsel for the Purchaser, shall deliver an opinion to the
effect that:

 

(i) the Trust will be classified for United States federal income tax purposes
as a grantor trust and not as an association or a publicly traded partnership
taxable as a corporation; and

 

(ii) for United States federal income tax purposes, the Junior Subordinated
Notes will constitute indebtedness of the Company.

In rendering such opinions, such counsel may (A) state that its opinion is
limited to the laws of the State of New York and the federal laws of the
United States and (B) rely as to matters of fact, to the extent deemed proper,
on certificates of responsible officers of the Company and public officials.

 

A-3-1



--------------------------------------------------------------------------------

EXHIBIT A-4

FORM OF DELAWARE COUNSEL TRUST OPINION

Pursuant to Section 3.2(d) of the Purchase Agreement, Morris, James, Hitchens &
Williams LLP, special Delaware counsel for the Trust, shall deliver an opinion
to the effect that:

 

(i) The Trust has been duly created and is validly existing in good standing as
a statutory trust under the Delaware Statutory Trust Act, and all filings
required under the laws of the State of Delaware with respect to the creation
and valid existence of the Trust as a statutory trust have been made.

 

(ii) Under the Delaware Statutory Trust Act and the Amended and Restated Trust
Agreement, the Trust has the trust power and authority (i) to own property and
conduct its business, all as described in the Amended and Restated Trust
Agreement, (ii) to execute and deliver, and to perform its obligations under,
each of the Purchase Agreement, the Common Securities Subscription Agreement,
the Junior Subordinated Note Subscription Agreement, the Preferred Securities
and the Common Securities, and (iii) to purchase and hold the Junior
Subordinated Notes.

 

(iii) Under the Delaware Statutory Trust Act, the certificate attached to the
Amended and Restated Trust Agreement as Exhibit C is an appropriate form of
certificate to evidence ownership of the Preferred Securities. The Preferred
Securities have been duly authorized by the Amended and Restated Trust Agreement
and, when issued in accordance with the Amended and Restated Trust Agreement and
delivered against payment therefor in accordance with the Amended and Restated
Trust Agreement and the Purchase Agreement, the Preferred Securities will be
validly issued and (subject to the qualifications set forth in this paragraph)
fully paid and nonassessable and will represent undivided beneficial interests
in the assets of the Trust, and the Preferred Security Holders will be entitled
to the benefits of the Amended and Restated Trust Agreement. The Preferred
Security Holders as beneficial owners of the Trust, will be entitled to the same
limitation of personal liability extended to stockholders of private
corporations for profit organized under the General Corporation Law of the State
of Delaware. The Preferred Security Holders may be obligated to make payments or
provide indemnity or security as set forth in the Amended and Restated Trust
Agreement.

 

(iv) The Common Securities have been duly authorized by the Amended and Restated
Trust Agreement and, when issued in accordance with the Amended and Restated
Trust Agreement and delivered against payment therefor in accordance with the
Amended and Restated Trust Agreement and the Common Securities Subscription
Agreement, will be validly issued and will represent undivided beneficial
interests in the assets of the Trust, and the Common Security Holder will be
entitled to the benefits of the Amended and Restated Trust Agreement.

 

(v) Under the Delaware Statutory Trust Act and the Amended and Restated Trust
Agreement, the issuance of the Preferred and the Common Securities is not
subject to preemptive or other similar rights.

 

A-4-1



--------------------------------------------------------------------------------

(vi) Under the Delaware Statutory Trust Act and the Amended and Restated Trust
Agreement, the execution and delivery by the Trust of the Purchase Agreement,
the Common Securities Subscription Agreement and the Junior Subordinated Note
Subscription Agreement, and the performance by the Trust of its obligations
thereunder, have been duly authorized by all necessary trust action on the part
of the Trust.

 

(vii) The Amended and Restated Trust Agreement constitutes a legal, valid and
binding obligation of the Company and the Trustees, enforceable against the
Company and the Trustees in accordance with its terms.

 

(viii) The issuance and sale by the Trust of the Preferred Securities and the
Common Securities, the purchase by the Trust of the Junior Subordinated Notes,
the execution, delivery and performance by the Trust of the Purchase Agreement,
the Common Securities Subscription Agreement and the Junior Subordinated Note
Subscription Agreement, the consummation by the Trust of the transactions
contemplated by the Purchase Agreement, the Common Securities Subscription
Agreement and the Junior Subordinated Note Subscription Agreement, and
compliance by the Trust with its obligations thereunder are not prohibited by
(i) the Certificate of Trust or the Amended and Restated Trust Agreement, or
(ii) any law or regulation of the State of Delaware applicable to the Trust.

 

(ix) No filing with, or authorization, approval, consent, license, order,
registration, qualification or decree of, any Delaware court or Delaware
governmental authority or Delaware agency is required solely in connection with
the issuance and sale by the Trust of the Trust Securities, the purchase by the
Trust of the Junior Subordinated Notes, the execution, delivery and performance
by the Trust of the Purchase Agreement, the Common Securities Subscription
Agreement and the Junior Subordinated Note Subscription Agreement, the
consummation by the Trust of the transactions contemplated by the Purchase
Agreement, and compliance by the Trust with its obligations thereunder.

 

(x) The Preferred Security Holders (other than those Preferred Security Holders
who reside or are domiciled in the State of Delaware) will have no liability for
income taxes imposed by the State of Delaware solely as a result of their
participation in the Trust and the Trust will not be liable for any income tax
imposed by the State of Delaware.

In rendering such opinions, such counsel may (A) state that its opinion is
limited to the laws of the State of Delaware and (B) rely as to matters of fact,
to the extent deemed proper, on certificates of responsible officers of the
Company and public officials.

 

A-4-2



--------------------------------------------------------------------------------

EXHIBIT A-5

FORM OF TRUSTEE COUNSEL OPINION

Pursuant to Section 3.2(e) of the Purchase Agreement, Morris, James, Hitchens &
Williams LLP, special counsel for the Property Trustee, the Guarantee Trustee,
the Delaware Trustee and the Indenture Trustee, shall deliver an opinion to the
effect that:

 

(i) Wilmington Trust Company is duly incorporated and validly existing as a
Delaware banking corporation in good standing under the laws of the State of
Delaware with trust powers and its principal place of business in the State of
Delaware.

 

(ii) Wilmington Trust Company has requisite corporate power and authority to
execute and deliver, and to perform its obligations under, the Amended and
Restated Trust Agreement, the Guarantee Agreement and the Indenture.

 

(iii) The execution, delivery, and performance by Wilmington Trust Company of
the Amended and Restated Trust Agreement, the Guarantee Agreement and the
Indenture have been duly authorized by all necessary corporate action on the
part of Wilmington Trust Company, and the Amended and Restated Trust Agreement,
the Guarantee Agreement and the Indenture have been duly executed and delivered
by Wilmington Trust Company.

 

(iv) The Amended and Restated Trust Agreement is a legal, valid and binding
obligation of Wilmington Trust Company, enforceable against Wilmington Trust
Company, in accordance with its terms.

 

(v) No approval, authorization or other action by, or filing with, any
governmental authority or agency under any law or regulation of the State of
Delaware or the United States of America governing the trust powers of
Wilmington Trust Company is required solely in connection with the execution,
delivery and performance by Wilmington Trust Company of the Amended and Restated
Trust Agreement, the Guarantee Agreement and the Indenture, except for the
filing of the Certificate of Trust with the Secretary of State, which
Certificate of Trust has been duly filed with the Secretary of State.

 

(vi) The execution, delivery and performance of the Amended and Restated Trust
Agreement, the Guarantee Agreement and the Indenture by Wilmington Trust Company
are not prohibited by (i) the Charter or Bylaws of Wilmington Trust Company,
(ii) any law or regulation of the State of Delaware or the United States of
America governing the trust powers of Wilmington Trust Company, or (iii) to our
knowledge (based and relying solely on the Officer Certificates), any agreements
or instruments to which Wilmington Trust Company is a party or by which
Wilmington Trust Company is bound or any judgment or order applicable to
Wilmington Trust Company.

 

(vii) The Junior Subordinated Notes delivered on the date hereof have been
authenticated by due execution thereof and delivered by Wilmington Trust
Company, as Indenture Trustee, in accordance with the Company Order. The
Preferred Securities delivered on the date hereof have been authenticated by due
execution thereof and delivered by Wilmington Trust Company, as Property
Trustee, in accordance with the Trust Order.

 

A-5-1



--------------------------------------------------------------------------------

In rendering such opinions, such counsel may (A) state that its opinion is
limited to the laws of the State of Delaware and the federal laws of the
United States governing the trust powers of Wilmington Trust Company and
(B) rely as to matters of fact, to the extent deemed proper, on certificates of
responsible officers of Wilmington Trust Company and public officials.

 

B-4-2



--------------------------------------------------------------------------------

Exhibit B

FORM OF OFFICER’S CERTIFICATE

The undersigned, the [Chief Financial Officer] [Treasurer] [Executive Vice
President] hereby certifies, pursuant to Section 6.10 of the Purchase Agreement,
dated as of September 27, 2006, that as of                     , 20     the
Company had the following ratios and balances:

BANK HOLDING COMPANY

As of [Quarterly Financial Dates]

 

Tier 1 Risk Weighted Assets

                %

Ratio of Double Leverage

                %

Non-Performing Assets to Loans and OREO

                %

Tangible Common Equity as a Percentage of Tangible Assets

                %

Ratio of Reserves to Non-Performing Loans

                %

Ratio of Net Charge-Offs to Loans

                %

Return on Average Assets (annualized)

                %

Net Interest Margin (annualized)

                %

Efficiency Ratio

                %

Ratio of Loans to Assets

                %

Ratio of Loans to Deposits

                %

Double Leverage (exclude trust preferred as equity)

                %

Total Assets

  $               

Year to Date Income

  $               

--------------------------------------------------------------------------------

* A table describing the quarterly report calculation procedures is attached.

[FOR FISCAL YEAR END: Attached hereto are the audited consolidated financial
statements (including the balance sheet, income statement and statement of cash
flows, and notes thereto, together with the report of the independent
accountants thereon) of the Company and its consolidated subsidiaries for the
three years ended                     , 20    .]

[FOR FISCAL QUARTER END: Attached hereto are the unaudited consolidated and
consolidating financial statements (including the balance sheet and income
statement) of the Company and its consolidated subsidiaries for the fiscal
quarter and [six/nine] month period ended             , 20    .]

 

B-1



--------------------------------------------------------------------------------

The financial statements fairly present in all material respects, in accordance
with U.S. generally accepted accounting principles (“GAAP”), the financial
position of the Company and its consolidated subsidiaries, and the results of
operations and changes in financial condition as of the date, and for the [    
quarter interim] [annual] period ended                     , 20    , and such
financial statements have been prepared in accordance with GAAP consistently
applied throughout the period involved (expect as otherwise noted therein).

IN WITNESS WHEREOF, the undersigned has executed this Officer’s Certificate as
of this                     day of                     , 20    

 

 

Name:     Title:   BNC Bancorp 831 Julian Avenue Thomasville, North Carolina
27360 (336) 476-9200

 

B-2



--------------------------------------------------------------------------------

FINANCIAL DEFINITIONS

BANK HOLDING COMPANY

 

Report Item

  

Corresponding FRY-9C or LP Line Items with Line

Item corresponding Schedules

  

Description of Calculation

Tier 1 Risk Weighted Assets   

BHCK7206

Schedule HC-R

   Tier 1 Risk Ratio: Core Capital (Tier 1)/ Risk-Adjusted Assets

Ratio of Double

Leverage

  

(BHCP0365)/(BCHCP3210)

Schedule PC in the LP

   Total equity investments in subsidiaries divided by the total equity capital.
This field is calculated at the parent company level. “Subsidiaries” include
bank, bank holding company, and non-bank subsidiaries.

Non-Performing Assets to Loans

and OREO

   (BHCK5525-BHCK3506+BHCK5526-BHCK3507+BHCK2744/(BHCK2122+BHCK2744) Schedules
HC-C, HC-M & HC-N    Total Nonperforming Assets (NPLs+Foreclosed Real
Estate+Other Nonaccrual & Repossessed Assets)/Total Loans+Foreclosed Real Estate
Tangible Common Equity as a Percentage of Tangible Assets   

(BHDM3210-BHCK3163)/(BHCK2170-BHCK3163)

Schedule HC

   (Equity Capital – Goodwill)/(Total Assets – Goodwill)

Ratio of Reserves

to Non-Performing Loans

  

(BHCK3123+BHCK3128)/(BHCK5525-BHCK3506+BHCK5526-BHCK3507)

Schedules HC & HC-N & HC-R

   Total Loan Loss and Allocated Transfer Risk Reserves/ Total Nonperforming
Loans (Nonaccrual + Restructured) Ratio of Net Charge-Offs to Loans   

(BHCK4635-BHCK4605)/(BHCK3516)

Schedules HI-B & HC-K

   Net charge offs for the period as a percentage of average loans. Return on
Average Assets (annualized)   

(BHCK4340/BHCK3368)

Schedules HI & HC-K

   Net Income as a percentage of Assets. Net Interest Margin (annualized)   

(BHCK4519/(BHCK3515+BHCK3365+BHCK3516+

BHCK3401+BHCKB985)

Schedules HI Memorandum and HC-K

   (Net Interest Income Fully Taxable Equivalent, if available/Average Earning
Assets) Efficiency Ratio   

(BHCK4093)/(BHCK4519+BHCK4079)

Schedule HI

   (Non-interest Expense)/(Net Interest Income Fully Taxable Equivalent, if
available, plus Non-interest Income) Ratio of Loans to Assets   

(BHCKB528+BHCK5369)/(BHCK2170)

Schedule HC

   Total Loans & Leases (Net of Unearned Income & Gross of Reserve)/Total Assets
Ratio of Loans to Deposits   

(BHCKB528+BHCK5369)/(BHDM6631+BHDM6636+BHFN6631+BHFN6636)

Schedule HC

   Total Loans & Leases (Net of Unearned Income & Gross of Reserve)/Total
Deposits (Includes Domestic and Foreign Deposits)

 

1



--------------------------------------------------------------------------------

Total Assets   

(BHCK2170)

Schedule HC

   The sum of total assets. Includes cash and balances due from depository
institutions; securities; federal funds sold and securities purchased under
agreements to resell; loans and lease financing receivables; trading assets;
premises and fixed assets; other real estate owned; investments in
unconsolidated subsidiaries and associated companies; customer’s liability on
acceptances outstanding; intangible assets; and other assets.

 

2